Citation Nr: 1627394	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  13-30 855	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for arterial and venous disorders, to include blood clots and pulmonary embolism, claimed as secondary to the Veteran's service-connected avulsion fracture of the dorsum of the tarsal navicular, status post-operative left dorsal tunnel release and reflect sympathetic dystrophy (left foot disability). 

2.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine (lumbar spine disability), currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1987 to October 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

As regards characterization of the appeal, the Board notes that, in an August 2011 statement, the Veteran indicated that he was diagnosed with blood clots in his lungs and pulmonary embolism, thus the Board has expanded the claim on appeal to encompass other related venous and arterial conditions, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the Veteran's March 1993 claim for an increased rating in excess of 10 percent for his lumbar spine disability was denied in a May 1993 rating decision.  The Veteran timely appealed and in June 1997, the Board remanded the claim for additional development, to include a VA examination.  After completing the requested development, the RO continued to deny the claim in a June 2000 supplemental statement of the case (SSOC).  However, it appears that the increased rating claim was not returned to the Board.  As the 10 percent disability rating in effect was not the maximum benefit available for the claim on appeal and there is no indication in the record that the Veteran withdrew his claim in writing, the claim has remained in appellate status.  See 38 C.F.R. § 20.204 (2015); See AB v. Brown, 6 Vet. App. 35 (1993).

The Board additionally notes that the Veteran submitted January 2015 private treatment records from Crittenton Hospital and waived initial RO consideration of the evidence in his June 2016 informal presentation hearing.  However, the AOJ will have opportunity to review the additional evidence received on remand (discussed below).

As a final preliminary matter, the Board notes that the Veteran filed an informal petition to reopen a previously denied claim for a right foot condition and a claim for service connection for a right knee condition in November 1993, as well as an 1151 claim for a lung condition in August 2011.  It appears that these claims, which were filed prior to the March 24, 2015 effective date of amendments to regulations describing the manner in which claims must be filed, see Standard Claims and Appeals Forms, 79 Fed. Reg. 57660 (Sept. 25, 2014), have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action, to include providing the Veteran with the appropriate forms.  See 38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his blood clots are secondary to his service-connected left-foot disability.   

The Veteran was afforded a VA examination in February 2010.  The VA examiner concluded that the Veteran's blood clots were not related to his in-service left ankle injury because the injury occurred twenty-five years earlier and the Veteran has been able to walk and stand for long hours.  In addition, the examiner indicated that there was no objective evidence of any venous insufficiency localized to the left leg and that his deep venous thrombus had resolved.  

The Board finds that the VA examination is inadequate for several reasons.  First, although the examiner addressed whether the Veteran's blood clots were related to the Veteran's in-service ankle injury, the examiner failed to address whether the Veteran's blood clots are caused by or aggravated by the Veteran's current service-connected left foot disability.  In addition, the Court has held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the veteran has a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability is met even if the most recent medical evidence suggests that the disability resolved prior to the Board's adjudication of the claim.  Notably, a January 2015 private treatment record noted evidence suggesting chronic non-obstructive right popliteal deep venous thrombosis.  

Regarding private treatment records, in his August 2011 statement, the Veteran indicated that he had been diagnosed with blood clots in both lungs and a massive pulmonary embolism, which he asserts stems from his service-connected left foot disability.  He indicated that was treated at the Crittenton Hospital from July 16, 2011, to July 28, 2011, and attached an authorization for records.  However, those records have not been associated with the claims file and there is no indication that the AOJ tried to obtain any such records.   Thus, the AOJ should utilize the previously submitted authorization for records or request a new authorization form to obtain records from Crittenton Hospital, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).   

Accordingly, a remand is warranted for a new VA examination and opinion as to whether the Veteran's blood clots and pulmonary embolism are caused or aggravated by his service-connected left foot disability and to obtain outstanding private treatment records.

Regarding the Veteran's claim for an increased rating for a lumbar spine disability, given that the appeal regarding that issue does not appear to have been returned to the Board in accordance with 38 C.F.R. § 19.38 and the significant passage of time since his December 1997 examination for his back, the Board finds a remand for a new examination is also necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability). 

Accordingly, the case is REMANDED for the following action:

1.  Utilizing the current authorization form of record or after obtaining additional authorization from the Veteran, if necessary, obtain medical records from the Crittenton Hospital from July 2011 to the present.

2.  Schedule the Veteran for a VA examination as to the nature and etiology of any arterial or venous condition, to include blood clots and pulmonary embolism.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.
The examiner should review the claims folder and a copy of this remand.  All indicated testing should be conducted.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any blood clots or heart disability is either (a) caused or (b) aggravated, by the Veteran's service-connected left foot disability.  

A complete rationale should accompany any opinion provided.

The examiner is advised that, even if the disability resolved during the appeal period, it is still considered a "current" disability for VA purposes.  The Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.
 
3.  Then, schedule the Veteran for an orthopedic VA examination to determine the severity of his service-connected lumbar spine disability.  The claims file must be sent to the examiner for review.

The examiner should examine the Veteran and render findings in accordance with the currently applicable examination worksheet or disability benefits questionnaire.  Attention should be directed to loss of motion, functional loss due to pain, severity, and additional disability during flare-ups.  All opinions must be supported by a detailed rationale.  In doing so, the examiner should ask the Veteran to describe the symptoms during the relevant period on appeal (from March 1993 to the present). 

4.  After the above development has been completed, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

